PER CURIAM.
This is an appeal from a decree of the District Court of the United States for the District of Maryland, entered July 2, 1903 (121 Fed. 889), by which the American, steamship Dorchester was held solely to blame for a collision with the British steamship Thornhill. The opinion of the court below, in which the facts are fully stated, is found in 121 Fed. 889. The decree complained of is without error, and the opinion of the court below, in reaching the conclusion that the Dorchester was wholly to blame, has our approval. Affirmed.